C. Allen, J.
Leman and Stearns were tenants in common of the premises, and Leman alone executed a lease for a year to Cofran. This lease was never avoided by Stearns, but was subsequently consented to by her. Whether Stearns might have avoided the lease is unimportant. Since she did not undertake to avoid it, the lease was valid, not having, been avoided, and had the effect to terminate the tenancy at will of the defendant. Rising v. Stannard, 17 Mass. 282. Cunningham v. Pattee, 99 Mass. 248. Grundy v. Martin, 143 Mass. 279. The defendant as tenant at sufferance was liable for rent; Pub. Sts. c. 121, § 3; and Cofran, being lessee under a valid lease, had a right to recover the rent. Bunton v. Richardson, 10 Allen, 260. Stearns was not properly joined as a plaintiff in the action, and no judgment can be rendered in favor of the plaintiffs jointly. This narrow question is the only one presented to us. There was no motion to. amend by striking out the name of Stearns as plaintiff.

Judgment reversed.